 Case: 1:14-cv-01748 Document #: 2984 Filed: 05/31/19 Page 1 of 3 PageID #:76745



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE: TESTOSTERONE REPLACEMENT
THERAPY PRODUCTS LIABILITY                              MDL No. 2545
LITIGATION
                                                        Master Docket Case No. 1:14-cv-01748

THIS DOCUMENT RELATES TO:                               Honorable Matthew F. Kennelly

Keith Jackson v. Eli Lilly and Company, et al.,
Case No. 1:17-cv-03831

Robert Nungester v. Eli Lilly and Company, et al.,
Case No. 1:15-cv-10515

Bradley and Consolacion Yount v. Eli Lilly and
Company, et al., Case No. 1:15-cv-03486


  MOTION TO SEAL EXHIBIT A TO ELI LILLY DEFENDANTS’ MOTION FOR AN
   ORDER TO SHOW CAUSE WHY CASES SHOULD NOT BE DISMISSED WITH
          PREJUDICE FOR FAILURE TO COMPLY WITH CMO 126

               Defendants, Eli Lilly and Company, Lilly USA, LLC, Acrux Commercial PTY

LTD., and Acrux DDS PTY LTD. (collectively, the “Eli Lilly Defendants”), hereby move the

Court to permanently seal the Declaration of Randi Ellis (“Ellis Decl.”), attached as Exhibit A to

their Motion For An Order To Show Cause Why Cases Should Not Be Dismissed With Prejudice

For Failure To Comply With Case Management Order No. 126.

       The confidential Master Settlement Agreement between Negotiating Plaintiff Counsel

and Eli Lilly and Company (“MSA”), designated Randi Ellis to serve as Special Master.

Pursuant to the terms of the MSA, Special Master Ellis implemented a process to determine

which plaintiffs were eligible for a settlement payment and to make individual allocations. All

parties and Special Master Ellis agreed that the claims evaluation and administration processes

and procedures were to be kept confidential. The Ellis Decl. and documents attached thereto
 Case: 1:14-cv-01748 Document #: 2984 Filed: 05/31/19 Page 2 of 3 PageID #:76746



contain information about the claims evaluation and administration processes, which are required

to be kept confidential pursuant to the terms of the MSA. For this reason, the Eli Lilly

Defendants have filed the Ellis Decl. under seal.

               WHEREFORE, for the foregoing reasons, the Eli Lilly Defendants respectfully

request that the Court grant the Motion and seal the Ellis declaration and supporting documents

and show only the existence of the sealed document in the docket entry.



Dated: May 31, 2019                                 Respectfully submitted,


                                                    /s/ David E. Stanley
                                                    David E. Stanley
                                                    REED SMITH LLP
                                                    355 S. Grand Avenue, Suite 2900
                                                    Los Angeles, CA 90071

                                                    Attorneys for Defendants Eli Lilly and Company,
                                                    Lilly USA, LLC, Acrux Commercial PTY LTD. and
                                                    Acrux DDS PTY LTD.
  Case: 1:14-cv-01748 Document #: 2984 Filed: 05/31/19 Page 3 of 3 PageID #:76747



                                  CERTIFICATE OF SERVICE

                I, David E. Stanley, hereby certify that on May 31, 2019, the foregoing document

was filed via the Court’s CM/ECF system, which will automatically serve and send email

notification of such filing to all registered attorneys of record.

                And I hereby certify that I will serve the foregoing document by U.S. mail to the

following non-filing users:

                Bradley Yount and Consolacion Yount
                963 6th Street
                Marian, IA 52302

                /s/ David E. Stanley
